2022 IL App (1st) 200950-U


                                                                             THIRD DIVISION
                                                                             February 9, 2022

                                         No. 1-20-0950

NOTICE: This order was filed under Supreme Court Rule 23 and is not precedent except in the
limited circumstances allowed under Rule 23(e)(1).
_____________________________________________________________________________

                    IN THE APPELLATE COURT OF ILLINOIS
                           FIRST JUDICIAL DISTRICT
______________________________________________________________________________
 TONY HOLT,                                                              )
                                                                         )   Appeal from
     Plaintiff-Appellant,                                                )   the Circuit Court
                                                                         )   of Cook County
        v.                                                               )
                                                                         )   2017-L-008666
 CITY OF CHICAGO, A MUNICIPAL CORPORATION, Detective                     )
 Patricia Christian, Star #20114, in her individual capacity, and        )   Honorable
 June Jenkins Robb,                                                      )   John P. Callahan, Jr.,
                                                                         )   Judge Presiding
     Defendants-Appellees.                                               )


       JUSTICE McBRIDE delivered the judgment of the court.
       Presiding Justice Gordon and Justice Ellis concurred in the judgment.

                                                ORDER

¶1     Held: Plaintiff’s appeal from directed verdict entered in favor two defendants was
             dismissed for lack of jurisdiction because plaintiff’s claim against third defendant
             remained pending in the trial court.

¶2     After Tony Holt was found not guilty of criminal charges that he battered and sexually

assaulted June Jenkins Robb, he sued her and Chicago Police Department Detective

Patricia Christian for malicious prosecution and sought indemnification from Detective Christian’s

employer, the City of Chicago. A jury found Robb was not liable and awarded Holt damages from

the two City of Chicago defendants only. However, the trial judge granted the City of Chicago
1-20-0950

defendants’ motion for a directed verdict, from which Holt appeals. Holt argues that after the jury

returned with its verdicts, it was improper for the judge to rule on a motion for a directed verdict

that the City of Chicago defendants had tendered during the trial. Holt contends judgment should

have been entered immediately in accordance with the verdicts, and then the City of Chicago

defendants could have filed a single post-trial motion seeking judgment notwithstanding the

verdict and any other relief. Holt’s second contention is that the directed verdict was contrary to

the evidence.

¶3     Before filing their appellate response brief, the City of Chicago defendants filed a motion

to dismiss the appeal for lack of jurisdiction. They argued that Holt’s appeal is premature, in that

he purports to appeal from a final judgment pursuant to Illinois Supreme Court Rule 301 (eff. Feb.

1, 1994) and Rule 303 (eff. July 1, 2017), while his claim against Robb is still pending in the trial

court. That motion was denied by another panel of this court. That ruling was nonbinding and

subject to reconsideration. In re Marriage of Waddick, 373 Ill. App. 3d 703, 705, 869 N.E.2d 1089,

1090 (2007) (the denial of a motion to dismiss an appeal during briefing is not final and may be

reconsidered); In re Estate of Gagliardo, 391 Ill. App. 3d 343, 348, 908 N.E.2d 1056, 1061 (2009)

(a motion panel’s denial of a motion to dismiss before briefing and argument is not final and may

be revised at any time before disposition). Even if the City of Chicago defendants had not raised

the question of jurisdiction, the panel that hears the appeal has an independent duty to confirm its

jurisdiction. Gagliardo, 391 Ill. App. 3d at 348, 908 N.E.2d at 1061. Accordingly, before

considering Holt’s appeal, we will address our jurisdiction.

¶4     Holt filed suit in 2017. He subsequently filed a motion seeking a default judgment with

respect to Robb and in August 2019, the court entered a case management order which stated in

                                                -2-
1-20-0950

part, “June Jenkins Robb is defaulted.” When Holt’s claims proceeded to a jury trial in February

2020, Robb did not participate in the trial. The jury returned with a completed verdict form

indicating that Robb was not liable and had “0%” responsibility for Holt’s injury, but that the

detective and the City of Chicago were liable and were collectively “100%” responsible for Holt’s

injury. The jury also awarded Holt money damages. The trial judge then considered the City of

Chicago defendants’ pending motion for a directed verdict and granted the motion. Robb did not

join in the City of Chicago defendants’ motion and the trial judge did not enter a judgment order

regarding Robb.

¶5      Generally, we have jurisdiction to hear appeals from final orders that dispose of every

claim, which means, any right, liability or matter that has been raised in an action. AT & T v. Lyons

& Pinner Electric Co., Inc., 2014 IL App (2d) 130577, ¶ 19, 8 N.E.3d 462 (quotations omitted);

Armstead v. National Freight, Inc., 2021 IL 126730, ¶ 20, -- N.E.3d -- (appellate court does not

have jurisdiction to review judgments, orders or decrees which are not final, except as provided

by supreme court rule). There are exceptions to this general rule, but none have been argued here.

¶6     The default order that was entered against Robb for failure to appear is not a default

judgment. A default judgment consists of not only “a finding of the issues for the plaintiff,” but

also “an assessment of damages.” Wilson v. TelOptic Cable Construction Co., 314 Ill. App. 3d

107, 111, 731 N.E.2d 899, 903 (2000). “The entry of a default [order] does not constitute a

judgment; rather, it is an order precluding the defaulting party from making any further defenses

regarding liability. It is simply ‘an interlocutory order that in itself determines no rights or

remedies.’ 46 Am. Jur. 2d Judgments § 266 (1994).” Wilson, 314 Ill. App. 3d at 111, 731 N.E.2d

at 903; In re Haley D., 2011 IL 110886 ¶ 64, 959 N.E.2d 1108 (“A default order is not the same

                                                -3-
1-20-0950

as a default judgment. A default order precedes a default judgment, and additional steps must

normally be taken before judgment is actually entered. *** [A] mere finding of default [is] not

final.”). In fact, Holt’s motion to default Robb expressly sought a subsequent prove-up hearing of

his damages, and no such hearing was ever scheduled. Thus, the default order against Robb is not

a final and appealable judgment. Stotlar Drug Co. v. Marlow, 239 Ill. App. 3d 726, 728, 607

N.E.2d 346, 348 (1993) (“Since the order of default in this case resolved only the question of

liability and continued the case for proof on the issue of damages, it was a nonfinal order.”). See

also Pinkerton Security and Investigation Services v. Illinois Dep’t of Human Rights, 309 Ill. App.

3d 48, 58, 722 N.E.2d 1148, 1155 (1999) (stating in the context of an administrative proceeding

in which an employer was found in default because it did not attend the agency’s fact-finding

conference, “[w]ithout a hearing on damages, the legal rights of the parties have not been affected

or fixed,” “no ‘final order’ was entered and we lack jurisdiction to hear this case”).

¶7     Similarly, the jury’s verdict and finding of “0%” liability in favor of Robb is not a final

judgment, because the trial judge did not subsequently enter judgment on that verdict. Smith v.

Smith, 240 Ill. App. 3d 776, 778, 608 N.E.2d 248, 250 (1992) (“It is well established law that a

jury verdict *** is not a judgment and that a reviewing court has no jurisdiction to consider an

appeal from a nonexistent judgment. [Citation.] Even where the finding in favor of one party

provides for a sum as damages and costs, the finding is not final and appealable unless such finding

was entered as a judgment against the opposing party.”); Heavey v. Ehret, 166 Ill. App. 3d 347,

349, 519 N.E.2d 996, 998 (1988) (collecting cases). Holt has even acknowledged that the trial

judge did not enter judgment on the jury’s “0%” finding against Robb. In his response in opposition

to the motion to dismiss this appeal for lack of jurisdiction, Holt wrote:

                                                -4-
1-20-0950

       “On February 21, 2020, the jury granted Plaintiff relief and resolved the entire case. At

       Plaintiff[’]s request, they assessed [Robb] $0.00 in damages. (C 1747 V2). A judgment was

       about to be entered and should have been entered, but for the Defendants and trial judge

       failure to follow the rules. This is an issue on appeal.”

¶8     Despite this admission, Holt relied on Scott v. Dreis & Krump Manufacturing Co., 26 Ill.

App. 3d 971, 983-84, 326 N.E.2d 74, 82 (1975), specifically the portion set out below in boldface

font, for the proposition that we do have jurisdiction and should not dismiss the appeal:

       “The rule that the court’s minutes are not part of the record is supported in reason as well.

       Unlike a written judgment order, the court’s minutes are not found in the file of the case,

       nor are they readily available to the public at a centralized location. The Law Record, on

       the other hand, is conveniently located for the benefit of the litigants and interested parties,

       and it is the document relied upon by the Clerk’s Office in making up the record on appeal.

       Accordingly, under Supreme Court Rule 272, we hold that when the trial judge does not

       require the submission of a written judgment order, a judgment is entered of record

       when it is recorded in the Law Record book. Generally this entry will be made on

       either the same or following day of the oral pronouncement of judgment and its entry

       into the minute book. In any event, the judgment is of record only at the time of the

       actual entry in the Law Record book. We therefore deny plaintiff’s motion to dismiss

       the appeal.”

The case has no apparent application to these proceedings, because there is no indication that the

trial judge (1) recorded a judgment in a “Law Record book,” (2) did “not require the submission

of a written judgment order” or (3) made an “oral pronouncement of judgment” that resolved

                                                -5-
1-20-0950

Holt’s claim against Robb. Scott, 26 Ill. App. 3d at 983-84, 326 N.E.2d at 82. Holt cited additional

authority, but it did not concern our jurisdiction and instead went to the heart of his appeal, which

is not properly addressed at this time.

¶9     Supreme Court Rule 304(a) (Ill. S. Ct. R. 304(a) (eff. Mar. 8, 2016)) is one of the exceptions

to the general rule that our jurisdiction is limited to appeals from final orders that dispose of every

claim that has been raised in an action. That rule provides that in an action involving multiple

parties or multiple claims for relief, an appeal may be taken from a final judgment as to one or

more but fewer than all of the parties or claims, but only if the trial court has made a special finding

that there is no just reason for delaying enforcement or appeal. Ill. S. Ct. R. 304(a) (eff. Mar. 8,

2016). The order in which the circuit court granted the motion for a directed verdict as to the City

of Chicago defendants was a final judgment as to those parties (but not Ross), and the addition of

Rule 304(a) language to that order would authorize an interlocutory appeal. Therefore, if Holt

wishes to proceed with an appeal regarding the City of Chicago defendants, he should return to

the trial court to obtain either (1) a Rule 304(a) finding with respect to the order granting the motion

for a directed verdict or (2) an order which resolves his claim against Robb and any other pending

claims in this suit. If he obtains the first type of order, he will be immediately poised to take an

interlocutory appeal pursuant to Rule 304(a). Ill. S. Ct. R. 304(a) (eff. Mar. 8, 2016). The City of

Chicago even conceded this in paragraph 5 of their motion to dismiss for lack of jurisdiction. If he

obtains the second type of order, he will be immediately poised to take an appeal from a final

judgment order pursuant to Rules 301 and 303. Ill. S. Ct. R. 301 (eff. Feb. 1, 1994); Rule 303 (eff.

July 1, 2017).



                                                 -6-
1-20-0950

¶ 10   Holt does not need to wait for this court to remand the case to the trial court. “It is well

settled that the filing of a notice of appeal prematurely from an order or judgment which is not yet

a final and appealable order neither deprives the trial court of jurisdiction to proceed with the case

nor vests the appellate court with jurisdiction to consider it.” Noland v. Steiner, 213 Ill. App. 3d

611, 616, 572 N.E.2d 1166, 1169 (1991).

¶ 11   If Holt wishes to appeal, he will then need to file a new notice of appeal that vests this court

with jurisdiction pursuant to the supreme court rules. Noland, 213 Ill. App. 3d at 616, 572 N.E.2d

at 1169 (“even if those claims had been subsequently resolved in the trial court, plaintiff could not

invoke this court’s jurisdiction in reliance on his premature notice of appeal from an order which

at the time was not appealable”).

¶ 12   Accordingly, since a final and appealable order has not been presented for disposition by

this court, Holt’s appeal must be dismissed.

¶ 13   Appeal dismissed.




                                                -7-